If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


GRAVITY IMAGING, LLC, formerly known as                           UNPUBLISHED
HORIZON IMAGING, LLC,                                             August 18, 2022

              Plaintiff/Counterdefendant-Appellant,

v                                                                 No. 357548
                                                                  Oakland Circuit Court
814 BERKLEY, LLC,                                                 LC No. 2020-182922-CB

              Defendant/Counterplaintiff-Appellee.


Before: SAWYER, P.J., and SHAPIRO and REDFORD, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.



                                                           /s/ Douglas B. Shapiro




                                              -1-